IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Mount Joy Township,                    :
                          Appellant    :
                                       :
             v.                        :     No. 2429 C.D. 2015
                                       :
Mount Joy Township                     :
Zoning Hearing Board,                  :
Herrick Building and                   :
Excavating, Inc.                       :



                                      ORDER



             NOW, November 9, 2016, upon consideration of appellee Herrick

Building and Excavating, Inc.’s application for reargument and appellant’s

answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge